Citation Nr: 0014216	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  90-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to January 24, 1989 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his March 1998 notice of disagreement, the veteran's 
service representative indicates that an effective date 
earlier than January 24, 1989 is warranted for the veteran's 
PTSD.  More specifically, the representative asserts that 
this is because the veteran amended his claim for service 
connection to include PTSD on March 7, 1983, and that this 
claim was denied by Board decisions in January 1986 and July 
1988.  The representative further maintains that the evidence 
which finally resulted in the grant of service connection for 
PTSD by the Board in December 1997 was available to the 
Department of Veterans Affairs (VA) from the beginning, and 
that VA failed in its duty to assist the veteran in gathering 
said evidence in accordance with 38 U.S.C.A. § 5107 (West 
1991).  

In considering whether the March 1998 statements of the 
veteran's representative can be construed as a claim for 
clear and unmistakable error (CUE) with respect to the Board 
decisions of January 1986 and July 1988, the Board has first 
noted that the service representative does not use any 
reference to Public Law 105-111, 38 U.S.C.A. § 7111 (West 
Supp. 1999), 38 C.F.R. §§ 20.1400-20.1411 (1999) or CUE in 
the statements contained within the March 1998 notice of 
disagreement.  In addition, Public Law 105-111 requires that 
a claim of CUE as to a prior Board decision must enumerate 
the specific grounds upon which the claim is based, and the 
assertion that the evidence that finally resulted in the 
grant of service connection "was available to the VA from 
the beginning" is not a basis for CUE.  In addition, the 
failure to carry out the duty to assist has been specifically 
excluded as a potential basis for CUE in the governing 
regulations.  38 C.F.R. § 20.1403(d)  (1999).  Accordingly, 
the Board will not construe the service representative's 
statements as a claim for CUE as to any prior Board decision.


FINDINGS OF FACT

1.  The additional information provided by a DA Form 20 in 
April 1985 and supplemental service department report in 
September 1986, would go to correcting the deficiency of 
stressor verification, and not the lack of an adequate 
stressor or a diagnosis of PTSD based on that stressor, as 
noted in Board decisions and rating decisions between July 
1983 and July 1988.

2.  By a Board decision in July 1988, the veteran's claim for 
service connection for PTSD was denied; this denial was not 
predicated on the fact that the service-connected disability 
was not compensable in degree.

3.  In a letter to the regional office (RO) dated in August 
1988, the veteran communicated his belief that the Board 
decision of July 1988 warranted reconsideration.

4.  Prior to the RO's receipt of an application to reopen 
dated January 24, 1989, an inquiry on behalf of the President 
was received by the RO on October 11, 1988, containing a 
letter from the veteran stating his dissatisfaction with the 
Board's decision of July 1988, and enclosing VA outpatient 
treatment records containing diagnoses of PTSD on January 11, 
1988, March 28, 1988, and May 18, 1988.

5.  By a Board decision in December 1997, service connection 
for PTSD was granted, and the RO assigned a 70 percent 
evaluation, effective from January 24, 1989, the date of the 
veteran's application to reopen after final disallowance.

6.  The RO did not furnish the veteran with an application 
form following receipt of the October 1988 informal claim and 
in any event, the veteran's application to reopen of January 
24, 1989 was received within one year of the October 1988 
informal claim; October 11, 1988 can therefore be deemed as 
the date of receipt of the application to reopen for 
effective date purposes.


CONCLUSION OF LAW

An effective date of October 11, 1988, but not earlier, is 
warranted for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 5107, 5110(a), 7104 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.155, 3.156(c), 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For direct service 
connection for disability compensation, the effective date is 
the day following separation from service or date entitlement 
arose if the claim is received within 1 year after separation 
from service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  

According to the pertinent regulation, when new and material 
evidence (other than service department records) is received 
after a final disallowance, the effective date of the grant 
of service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii) (1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  Once a formal claim is allowed, such 
a report may be accepted as an informal claim.  38 C.F.R. § 
3.157(a).  Such informal claim, however, may only be accepted 
once a formal claim for compensation has been allowed or 
disallowed for the reason that the service- connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b).

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
in the case of Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992), that where the one-year period for filing a formal 
claim was never triggered because the VA failed to fulfill 
the requirements of 38 C.F.R. § 3.155(a) by "forward[ing]" 
to the appellant an "application form" once it had received 
his informal claim, the date of the veteran's "informal 
claim" must be accepted as a matter of law, as the date of 
his "claim" or "application" for purposes of determining 
an effective date under 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a), and 3.157(b)(1).

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108 (West 1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the VA.  Also included 
are corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  38 C.F.R. § 3.156(c).

The veteran was separated from active service in December 
1968, and he first submitted a claim seeking service 
connection for PTSD in a claim dated March 7, 1983.  It is 
this date which the veteran contends should be the effective 
date for the grant of service connection for his PTSD, which 
the veteran contends was primarily based on events 
surrounding his participation in a prison riot while in 
Vietnam in August 1968.

The veteran's initial claim for service connection was denied 
by a rating decision in July 1983, at which time the RO 
determined that the veteran had not experienced a 
recognizable stressor of life-threatening significance which 
would be expected to evoke significant symptoms in almost all 
individuals and would result in disability.  In a September 
1983 statement of the case, the RO again noted that the 
evidence did not establish that the veteran experienced a 
recognizable stressor of life-threatening significance while 
in service.  Thereafter, a December 1983 rating decision 
continued the denial of service connection for PTSD, noting 
that PTSD had not yet been diagnosed.  A supplemental 
statement of the case in December 1993 indicated that then-
recent comprehensive psychiatric examination did not reveal a 
diagnosis of PTSD.

Finding that the veteran's original claim on appeal had been 
closed as of October 1984 due to the veteran's failure to 
submit a timely appeal, the RO thereafter adjudicated the 
claim on a new and material basis, issuing another statement 
of the case in February 1985.  At this time, the RO again 
determined that since there was no medical evidence showing a 
diagnosis of PTSD, service connection could not be 
established for that disability.  While a May 1985 
supplemental statement of the case observed that service 
administrative records (DA Form 20) that had been received in 
April 1985 provided no evidence that the veteran was in fact 
involved in race riots while imprisoned in Saigon in 1968, 
and that the veteran had furnished two additional medical 
statements indicating that some of the veteran's emotional 
condition might be consistent with PTSD, the RO again noted 
that comprehensive psychiatric examination did not find that 
all of the criteria necessary to diagnose PTSD had been 
identified and that additionally, the stressor described by 
the veteran had to be objectively supported, and evidence 
requested on numerous occasions failed to verify the 
described stressor.  

A January 1986 Board decision considered the veteran's claim 
for service connection for PTSD on a de novo basis, and while 
the Board found that the record did not confirm that the 
veteran was involved in a prison riot during service, it 
based its decision to deny the claim on the fact that the 
veteran's then-current psychiatric symptoms were not the 
classic and distinctive symptoms of PTSD.  Similarly a June 
1986 rating decision denied an application to reopen the 
claim based on both a lack of supporting information 
identifying the criteria necessary to support a diagnosis of 
PTSD, and the fact that comprehensive psychiatric examination 
did not find PTSD.

The record then reveals that in September 1986, the Board 
received correspondence from the United States Army and Joint 
Services Environmental Support Group (ESG), with additional 
records confirming that a riot occurred at the "USARV" 
Installation Stockade at Long Binh Post, Vietnam, on August 
29-30, 1968, wherein one individual was killed and four 
injured.  The report from ESG further indicated that it could 
not confirm the veteran's actual participation in the riot as 
Morning Reports from his unit indicated that he was "AWOL" 
from August 27 to September 1, 1968.  

The September 1986 correspondence from ESG further notes that 
additional service documents reflect that on October 12, 
1968, the veteran received a special court martial for 
assaulting another service member on or about August 1968, 
one day before the veteran was reported absent from his unit 
and one day before the riot at the "USARV" Installation 
Stockade.  A December 1986 rating decision determined that 
while the additional evidence from ESG was considered new, it 
was not material to establish a chronic psychiatric condition 
attributable to military combat service.  Later, a July 1987 
rating decision denied an application to reopen, finding that 
although there was an assessment of PTSD, the claim had been 
previously denied for lack of an adequate stressor.  The 
veteran appealed this decision.

A July 1988 Board decision denied the veteran's application 
to reopen the claim for service connection for PTSD, 
indicating that the presence of PTSD had not been established 
and because the objective evidence of record did not reveal 
the presence of a significant stressful event such as would 
lead to PTSD.

Neither the January 1986 nor July 1988 Board decisions were 
predicated on the fact that the veteran's PTSD was not 
compensable in degree.  Service connection was not in effect 
for any disability at the time of any RO or Board 
determination through July 1988.

In a letter to the RO dated in August 1988, the veteran 
communicated his belief that the Board decision of July 1988 
warranted reconsideration.  (This request was recently 
acknowledged by the Board as a request for reconsideration of 
the July 1988 Board decision and denied in April 2000.)  No 
evidence accompanied the veteran's August 1988 communication 
and in a letter to the veteran dated on October 4, 1988, the 
RO advised the veteran that at that time there was no appeal 
from a decision made by the Board, and that the only way in 
which the veteran could reopen his claim was to submit new 
and material evidence.

Prior to the RO's receipt of the veteran's application to 
reopen dated January 24, 1989, an inquiry on behalf of the 
President was received by the RO on October 11, 1988, 
containing a letter from the veteran stating his 
dissatisfaction with the Board's decision of July 1988, and 
enclosing VA outpatient treatment records containing 
diagnoses of PTSD on January 11, 1988, March 28, 1988, and 
May 18, 1988.

Following a May 1989 rating determination which found that 
new and material evidence had not been received to warrant 
opening the veteran's claim for service connection for PTSD, 
the Board issued a decision in April 1991 determining that 
the July 1988 Board decision was final and reaffirming the 
denial of service connection for PTSD.  The veteran appealed 
the April 1991 Board decision to the Court, and the Court 
vacated the Board's April 1991 decision and remanded the case 
to the Board for further development.  The case was then 
remanded by the Board to the RO in order to comply with 
instructions from the Court.  After the case was returned 
from the RO, the Board issued a decision in May 1994 which 
stated that new and material evidence had not been submitted 
to reopen the claim.

The veteran appealed the May 1994 Board decision to the 
Court, and the Court vacated and remanded the May 1994 
decision to the Board for further action.  In February 1996, 
the Board remanded this case to the RO for further 
development consistent with the Court's instructions.  After 
completion of such development, the Board again issued a 
decision in November 1996 determining that new and material 
evidence had not been submitted to reopen the claim.

The veteran appealed the November 1996 Board decision to the 
Court, and the Court reversed and remanded the November 1996 
Board decision for further development, if necessary, and 
readjudication of the issue of entitlement to service 
connection for PTSD on a de novo basis.

By a Board decision in December 1997, service connection for 
PTSD was granted, and the RO assigned a 70 percent 
evaluation, effective from January 24, 1989, the date of the 
veteran's application to reopen after final disallowance.




II.  Analysis

The Board has reviewed the evidence of record and first notes 
that except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is further 
provided that when new and material evidence (other than 
service department records) is received after a final 
disallowance, the effective date of the grant of service 
connection will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  Consequently, except as may be provided 
otherwise, the effective date of the grant of service 
connection for PTSD would be January 24, 1989, the date of 
receipt of the veteran's claim to reopen after the final 
disallowance by the Board in July 1988.  

In considering the possible existence of an earlier informal 
claim, the Board is not persuaded that the veteran's August 
1988 request for reconsideration constitutes an informal 
claim.  That communication expressed the veteran's view that 
"I feel my claim should be reconsidered in Washington, 
D.C."  He referred to evidence and mentioned he had 
contacted a Senator.  He specifically uses the term 
"reconsidered."  He does not use the terms "claim," 
"application or reopen" or similar language, nor does he 
refer to any action he believes is warranted at the RO.   
Accordingly, this communication can not be deemed reasonably 
to constitute a claim to reopen, either formal or informal.  

The Board is more favorably impressed with the communication 
from the office of the President with accompanying statements 
from the veteran and materials received by the RO on October 
11, 1988.  The veteran's communication does not confine its 
discussion to a request for reconsideration of the Board 
decision.  It addressed the question of whether service 
connection was warranted for PTSD, and can be read liberally 
as an informal claim.  This interpretation is consistent with 
the accompanying correspondence from the Chief of Staff of 
the Veterans Administration that referred to the veteran's 
communication as a request for benefits.  In this regard, the 
Board notes that pursuant to 38 C.F.R. § 3.155(a), 
correspondence from someone other than the veteran may 
constitute an informal claim, if an application is thereafter 
provided by the RO and the veteran thereafter files the 
application within one year of the date it was sent by the 
RO.  Alternatively, as was noted above, the case of Servello 
v. Derwinski, supra, stands for the proposition that where 
the one-year period for filing a formal claim was never 
triggered because the VA failed to fulfill the requirements 
of 38 C.F.R. § 3.155(a) by "forward[ing]" to the appellant 
an "application form" once it had received his informal 
claim, the date of the veteran's "informal claim" must be 
accepted as a matter of law, as the date of his "claim" or 
"application" for purposes of determining an effective date 
under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a), and 3.157(b)(1).  Accordingly, the 
Board finds that the communication and accompanying materials 
from the office of the President, received on October 11, 
1988, constitute an informal claim because the veteran was 
not furnished with an "application" following receipt of 
the communication by the RO, or alternatively, because the 
veteran filed his January 24, 1989 application to reopen 
within one year of the RO's receipt of the October 11, 1988 
correspondence.  Thus, the Board concludes that the veteran 
is entitled to an earlier effective date for the grant of 
service connection for PTSD, and that date is October 11, 
1988.

The Board has also considered whether an even earlier 
effective date is warranted, first based on a DA Form 20 
obtained from the National Personnel Records Center (NPRC) in 
April 1985, and the supplemental report furnished by ESG in 
September 1986, and second, based on the VA treatment records 
contained within the communication from the office of the 
President with diagnoses of PTSD between January and May 
1988, and has concluded that an even earlier effective date 
is not warranted.  

As was noted earlier, 38 C.F.R. § 3.156(c) provides that 
where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction, and the retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  However, while this regulation may therefore 
provide an additional basis to permit the Board to reconsider 
the July 1988 Board decision and possibly the January 1986 
Board decision and rating decisions from July 1983 to July 
1987, the Board finds that any retroactive reevaluation is 
tempered by the existence of supporting medical evidence 
and/or materiality.  More specifically, the Board has 
carefully examined all of the Board decisions and rating 
decisions during the period of July 1983 and July 1988, and 
has noted that both the Board and RO consistently based the 
decision to deny the original claim or applications to reopen 
the claim on both the lack of an adequate stressor and the 
lack of the presence of PTSD.  Thus, at best, the additional 
information provided by the supplemental service department 
reports in April 1985 and September 1986, would go to 
correcting any deficiency in stressor verification, and not 
the lack of an adequate stressor or a diagnosis of PTSD based 
on that stressor.  Consequently, even with the additional DA 
Form 20 and ESG report, the Board finds that a retroactive 
effective date earlier than October 11, 1988 under 38 C.F.R. 
§ 3.156(c) is not warranted. 

As for the VA treatment records contained within the 
communication from the office of the President with diagnoses 
of PTSD between January and May 1988, including a March 28, 
1988 VA PTSD diagnosis made within one year of the date of 
the veteran's application of January 24, 1989, the Board 
recognizes that 38 C.F.R. § 3.157(b)(1) provides for the date 
of the examination to be accepted as the date of receipt of 
claim when a claim specifying the benefit sought is received 
within one year from the date of such examination.  However, 
the Board also observes that a report of examination or 
hospitalization must be accepted as an informal claim only 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  See Norris v. West, 12 Vet. App. 413, 
417 (1999); Crawford v. Brown, 5 Vet. App. 33, 35 (1993); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (mere presence of 
medical evidence does not constitute informal claim under 
38 C.F.R. § 3.157(b)).  

In this case, at the time of the veteran's application to 
reopen in January 1989, a formal claim for compensation for 
PTSD or any other disability had not been allowed.  In 
addition, while a claim for compensation had been disallowed, 
the record does not reflect that compensation for PTSD had 
been disallowed for the reason that PTSD was not compensable 
in degree.  Although the Board is not aware of any case 
wherein the Court expressly determined when a VA outpatient 
record could constitute an informal claim in this context, 
the Board finds that the pertinent language from 38 C.F.R. 
§ 3.157(b) as addressed in the above-noted cases clearly 
implies that the subject VA outpatient records could not have 
constituted an informal claim under 38 C.F.R. § 3.157(b).  
See Norris, Brannon, Crawford, and Wood, all supra.  In other 
words, the first sentence in 38 C.F.R. § 3.157(b) creates 
threshold requirements that must be satisfied before 
treatment records could be examined to determine if they 
constitute an informal claim.  Consequently, an effective 
date earlier than October 11, 1988 is also not warranted 
under 38 C.F.R. § 3.157(b)(1).


ORDER

Entitlement to an earlier effective date of October 11, 1988, 
for the grant of service connection for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

